Citation Nr: 1025872	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder, to include carpal tunnel syndrome.

2.  Entitlement to service connection for a bilateral hand 
disorder, to include aggravation of a pre-existing left hand 
injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1991 to March 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing in November 2009.  A transcript of the hearing 
is of record.

The case was remanded by the Board in May 2009 to afford the 
Veteran her requested hearing, and again in January 2010 to 
provide the Veteran with due process notification for 
substantiating aggravation claims, obtain additional treatment 
records, and to afford the Veteran a new VA examination.  A 
review of the record indicates that the Board's directives have 
been substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).
	

FINDINGS OF FACT

1.  The Veteran has not been diagnosed with any bilateral wrist 
disorder.

2.  The Veteran has not been diagnosed with any bilateral hand 
disorder.


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral wrist disorder, to 
include carpal tunnel syndrome that is the result of disease or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

2.  The Veteran does not have a bilateral hand disorder, to 
include aggravation of a pre-existing left hand injury, that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in December 2005, 
before the AOJ's adjudication of the claims, and again in 
February 2010.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Although the initial notification did not include the criteria 
for assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board notes that the Veteran was apprised of these criteria 
in correspondence dated in December 2008.  The RO also provided a 
statement of the case (SOC) and several supplemental statements 
of the case (SSOC) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of her claims.  VA has no 
duty to inform or assist that was unmet.

VA opinions with respect to the issues on appeal were obtained in 
October 2007, November 2008, and February 2010.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
November 2008, and February 2010 VA opinions obtained in this 
case were sufficient, as they were predicated on a full reading 
of the VA medical records in the Veteran's claims file.  They 
consider all of the pertinent evidence of record, the statements 
of the appellant, and provide explanations for the opinions 
stated.  The Board acknowledges that the November 2008 opinion 
only addressed the Veteran's left hand; nevertheless, with 
regards to the Veteran's left hand alone the opinion was 
sufficient.  Additionally, although the October 2007 opinion was 
not predicated on a review of the Veteran's claims file, it took 
into account the statements of the appellant and provided an 
explanation for the opinions stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claims

The Veteran contends that she has a bilateral wrist disorder, to 
include carpal tunnel syndrome, and a bilateral hand disorder, to 
include aggravation of a pre-existing left hand injury that are 
related to her military service.  She contends that the disorders 
are due to her work in service; specifically that the disorders 
are the result of years of work as an aircraft fuels systems 
journeyman.

Law 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 
C.F.R. § 3.304(b) (2009).  To rebut the presumption for 
conditions not noted at entrance into service the record must 
show, by clear and unmistakable evidence, that both the disease 
or injury existed prior to service and that the disease or injury 
was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  
The United States Court of Appeals for Veterans Claims has 
described the clear and unmistakable standard as an onerous one 
consisting of evidence that is undebatable.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. 
App. 254, 258 (1999).

A pre-existing disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary 
or intermittent flare-ups during service of a pre-existing injury 
or disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).



Analysis

Pre-service medical records show that the Veteran fractured the 
middle finger on her left hand in July 1988.  The Veteran's 
entrance examination dated in February 1991 shows that she had a 
scar on her left hand; no left hand disability was noted.  Her 
STRs show that she sustained several injures to her hands during 
active service, including a crushing injury with possible non-
displaced fracture to the base of distal phalanx and puncture 
wound to her right thumb, and a fractured right ring finger.  In 
July 1997, these records show she had complaints of bilateral 
hand paresthesias, weakness, and pain.  Testing in July 1997 
showed no evidence of bilateral median or ulnar neuropathies.

Post-service medical records beginning in 2001 show complaints of 
bilateral wrist and hand numbness and pain.  No bilateral wrist 
or hand disability was diagnosed.

The Veteran's chiropractor, M.M., D.C., opined in July 2007 that 
the Veteran's bilateral wrist and hand condition were over 50 
percent due to her military service.  However, no specific 
bilateral wrist or hand disability was diagnosed.  

The Veteran's private physician, J.K., M.D., opined in September 
2007 that the Veteran's noted weakened grip, decreased sensation 
in her hands, hand pain, and wrist pain were consistent with the 
type of repetitive activities she performed while in the 
military.  Dr. J.K. noted that he reviewed copies of her military 
medical records.  He opined that the Veteran's military job 
experience contributed greatly to her current hand pain and 
weakened grip.  Dr. J.K. did not diagnose any bilateral wrist or 
hand disability.  

The Veteran was afforded a fee-based examination in October 2007.  
Following an exhaustive examination, which included x-rays, the 
Veteran's reported history, and current symptoms, the Veteran was 
diagnosed with numbness sensation in bilateral wrists and 
bilateral hands.  X-ray findings of the bilateral wrists and 
bilateral hands were within normal limits.  
The Veteran was afforded a VA examination in November 2008.  Her 
claims file was reviewed.  Following an exhaustive examination on 
her left hand, which included the Veteran's reported history and 
current complaints, the Veteran was diagnosed with subjective 
weakness and numbness in left hand with normal examination.  The 
results from an EMG/NCS test performed in October 2008 were 
included in the examination and showed a borderline slowing of 
the left median sensory nerve.  However, it was opined to not 
meet statistical significance for the diagnosis of carpal tunnel 
syndrome, but did suggest early relative slowing.

The Veteran was afforded another VA examination in February 2010.  
Her claims file was reviewed.  Following an exhaustive 
examination, which included x-rays, the Veteran's reported 
history and current complaints, the Veteran was diagnosed with 
subjective complaints of bilateral wrist pain, stiffness, and 
weakness without objective findings; and bilateral hand numbness, 
pain, and weakness without objective findings.  The examiner 
commented that pain was the appropriate diagnosis as x-rays did 
not show arthritis, neurologic function was normal, vascular 
status was normal, the October 2008 EMG/NCS test was normal, and 
there was no joint instability.  The examiner noted that there 
was no evidence by EMG/NCS studies that were performed while in 
service and in 2008 to support either left or right carpal tunnel 
syndrome related to military service.  The examiner opined that 
there was no need for repeat EMG/NCS studies as the 2008 studies 
were 10 years post-service.  The examiner further opined that x-
ray findings of radiopaque densities in the left hand were likely 
related to history of fracture from pre-military trauma, which 
the Veteran reported had no relation to her symptoms as symptoms 
were the same bilaterally and the old fracture was in the left 
hand only.  

In concluding the opinion, the examiner opined that after 
reviewing the Veteran's medical records, including service and 
post-service records, taking a medical history, performing a 
physical examination, and a review of the medical literature, the 
Veteran's subjective complaints of bilateral wrist pain, 
stiffness, and weakness without objective findings; and bilateral 
hand numbness, pain, and weakness without objective findings, 
were less likely as not a result of any in-service injury or 
event, and were at least as likely as not a result of post-
service military employment as a waitress, pig farmer, production 
line worker, laborer, and mail handler and carrier.  With regards 
to the Veteran's wrists, the examiner's rationale was that there 
was no diagnosis of carpal tunnel syndrome as EMG/NSC was 
negative while on active duty and on repeated study in 2008.  
Turning to the Veteran's hands, the examiner's rationale was that 
there was nothing abnormal on x-rays or EMG/NCS.  With regards to 
the Veteran's fracture of the left third metacarpal, which 
occurred prior to the Veteran entering service, the examiner 
opined that it was less likely as not permanently aggravated by 
service beyond the natural progression of the disorder as the 
Veteran denied any current symptoms related to that old injury.  
The examiner noted that the Veteran herself stated that her 
symptoms of pain, numbness, and weakness were completely 
independent to the pre-service fracture as her symptoms were 
bilateral and the fracture was of the left hand.  The examiner 
further noted that x-rays showed no evidence that would be 
consistent with aggravation of the old fracture.  

The examiner concluded that the Veteran did not meet the criteria 
for the diagnosis of carpal tunnel syndrome.  The examiner noted 
that current recommendations of the National Institute of 
Occupational Safety and Health (NIOSH) for work-related carpal 
tunnel syndrome included two or more of the following criteria 
(one or more symptoms and one or more objective findings): one or 
more of the following symptoms affecting at least part of the 
median nerve distribution of the hand: paresthesias, hypesthesia, 
pain, or numbness; and one or more of the following objective 
findings: physical findings of media nerve compression including 
a positive Hoffman-Tinel sign or a positive Phalen test, 
diminished or absent sensation to pin prick in the median nerve 
distribution, or electrodiagnostic findings indicative of median 
nerve dysfunction across the carpal tunnel.  The examiner opined 
that although the criteria were developed to define carpal tunnel 
syndrome for epidemiologic purposes, they appeared to be 
appropriate for clinical practice as well, whether work related 
or not.
Here, although the Veteran did have complaints of bilateral hand 
paresthesias, weakness, and pain in service; and she has had 
post-service complaints of bilateral wrist and hand numbness, 
pain, stiffness, and weakness, the evidence does not show any 
diagnosed disability of the bilateral hands or wrists.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed, or that he at least had such a 
disability as some time during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this 
case, no disability of the wrists or hands has ever been 
diagnosed.  EMG testing in service did not show any disability, 
and post-service EMG/NCS testing in 2008 also did not show any 
disability.  Post-service x-rays have been within normal limits, 
aside from x-ray findings of radiopaque densities in the left 
hand in February 2010.  Even then, the examiner opined that the 
x-rays showed no evidence that would be consistent with 
aggravation of the old fracture.

The Board acknowledges that the EMG/NCS test performed in October 
2008 showed a borderline slowing of the left median sensory 
nerve.  However, it was opined to not meet statistical 
significance for the diagnosis of carpal tunnel syndrome.  
Additionally, the February 2010 examiner opined that the Veteran 
did not meet the criteria for the diagnosis of carpal tunnel 
syndrome.  The examiner provided a detailed explanation of the 
criteria needed for a diagnosis of carpal tunnel syndrome.  The 
Board also acknowledges that Dr. M.M. and Dr. J.K. opined that 
the Veteran's complaints were related to her military service.  
However, neither of those doctors diagnosed any disability of the 
Veteran's bilateral wrists or hands.  With regards to the 
Veteran's left hand, the Board acknowledges that she had a pre-
existing injury of a fractured third finger.  However, the 
evidence does not show any post-service disability, nor do her 
service records show any in-service aggravation.  The Board's 
finding is supported by the February 2010 examiner who opined 
that it was less likely as not permanently aggravated by service 
beyond the natural progression of the disorder as the Veteran 
denied any current symptoms related to that old injury.

In sum, although the Veteran has subjective complaints of 
numbness, stiffness, weakness, and pain, there are no objective 
medical findings relating her complaints to any diagnosed 
disability.  With regards to the Veteran's complaints of pain, 
the Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 
1356 (Fed. Cir. 2001).  Therefore, based on a review of the 
evidence and on the basis of the above analysis, the Veteran's 
claims must be denied.

The Board acknowledges the Veteran's belief that she has 
bilateral wrist and bilateral hand disorders related to her 
military service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical education, 
training, and experience necessary to render competent medical 
opinion as to diagnosis of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
claims.  The Veteran does not have a bilateral wrist disorder, to 
include carpal tunnel syndrome, or a bilateral hand disorder, to 
include aggravation if a pre-existing left hand injury that is 
traceable to disease or injury incurred in or aggravated during 
active military service.


ORDER


Entitlement to service connection for a bilateral wrist disorder, 
to include carpal tunnel syndrome is denied.

Entitlement to service connection for a bilateral hand disorder, 
to include aggravation of a pre-existing left hand injury is 
denied.



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


